Title: To Thomas Jefferson from John McDowell, 21 March 1799
From: McDowell, John
To: Jefferson, Thomas



Sir
Staunton March 21. 1799

I have sent you inclosed an a statement of the nails Acct with you and the balance due you shall have the first opputunity or If you any safer hand you may send An order I have trusted a small part but I exspect shall be able to collect It in a few weeks or assoon as you will have an opputunity to send And I wish you to apply to some other person for take the balance and dispose of them As I shall decline the business of Selling on commission as It is impossible to make Sales worth relating without giving Credit to my Customarys as I stoc Other goods and the assortment not kept up as they should be too many of one Kind therefore the balance of Nails will be subject to your Order On demand—as I have closed the Sale of any Sense the Settlement of the Acct—I cannot get bank Notes or I should Send the mony by post—from your humble
Sevt

John McDowell

